DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7-9, 11, 12, 14, 15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahmanyar et al. (US 2019/0343410) in view of Momose et al. (US 2007/0089525).

Regarding claim 1, Bahmanyar et al. disclose a fully-passive pressure sensor system, comprising: a first substrate 110; a second substrate 101; a pressure sensor assembly (102a,102b) mechanically coupled to the first substrate (see Fig. 1 and Fig. 2 and par. 0050), the pressure sensor assembly comprising interdigitated electrical traces mounted on the second substrate 101 (see par. 0063); an antenna mechanically connected to the first substrate (see par. 0062, antenna is connected by couplings 104a,104b); and a circuit mechanically coupled to the first substrate (circuitry elements 106 along with other circuitry components, see par. 0094, couplings 104 may include circuitry for impedance matching and filtering), wherein: the circuit is configured to receive an input electromagnetic signal via the antenna; the circuit is 
Even though Bahmanyar et al. do disclose that there are antenna couplings 104 that are connected to an antenna (see par. 0094), Bahmanyar et al. do not disclose precisely where the antenna is mechanically mounted and therefore do not disclose the antenna being mechanically coupled to the first substrate. Momose et al. disclose a similarly structured pressure sensor system to that of Bahmanyar et al.; Momose et al. disclose a first substrate 6 and a second substrate 1 having interdigitated pressure sensor traces 2a mounted thereon, and Momose et al. teach an antenna 81 for communicating signals to and from the pressure sensors where the antenna is mechanically mounted on the first substrate 6 (see e.g. pars. 0267-0270 and Fig. 26). It would have been obvious to one of ordinary skill in the art to mount the antenna of Bahmanyar et al. on the first substrate, as taught by Momose et al., because it allows the antenna to be close and easily connected to the sensors, while also letting it be located so that interference and attenuation of the signals can be minimized.     

Regarding claim 2, Bahmanyar et al. disclose that the output electromagnetic signal is a backscatter electromagnetic signal (see pars. 0064-0065, describing operation of sensors that receive signal and then emit it back). 

Regarding claim 4, Bahmanyar et al. disclose that the interdigitated electrical traces are evenly spaced (see e.g. par. 0065, IDTs are formed as resonators devices with a set pitch of the fingers).

Regarding claim 5, Bahmanyar et al. disclose that the circuit is configured to provide the output electromagnetic signal through the antenna using power received from the input electromagnetic signal (see par. 0100, the device 100 which receives an interrogation signal from another antenna is excited and powered by that signal through its antenna and coupling 104 circuitry).     

Regarding claim 7, Bahmanyar et al. disclose that the first substrate is flexible (see par. 0082, stating that walls of cavity 112 in first substrate are or may be deflectable to some degree).


Regarding claim 8, Bahmanyar et al. disclose a fully-passive pressure sensor system comprising: a first flexible surface 101; a second surface 110; a first interdigitated electrode mechanically coupled to the first flexible surface (one of the electrodes of IDT 102a or 102b, see par. 0063 and Fig. 4), the first interdigitated electrode mounted between the first flexible surface and the second surface (see Figs. 1 and 2b, showing sensors 102 mounted between the first surface 101 and second surface 110); a second interdigitated electrode mechanically coupled to the first flexible surface, the second interdigitated electrode mounted between the first flexible surface and the second surface (Id.); an antenna mechanically connected to the first flexible surface (see par. 0062, antenna is connected by couplings 104a,104b); a circuit 
Even though Bahmanyar et al. do disclose that there are antenna couplings 104 that are connected to an antenna (see par. 0094) and mounted on the first surface, Bahmanyar et al. do not disclose precisely where the antenna is mechanically mounted and therefore do not disclose the antenna being mechanically mounted to the first flexible surface. Momose et al. disclose a similarly structured pressure sensor system to that of Bahmanyar et al.; Momose et al. disclose a first flexible surface 1 and a second surface (on substrate 6), the first flexible surface 1 having interdigitated pressure sensor electrodes 2a mounted thereon (see e.g. Fig. 1 showing electrodes on lower surface of sensor substrate 1), and Momose et al. teach an antenna communicating signals to and from the pressure sensors where the antenna is mechanically mounted on the same lower surface of the sensor substrate 1 (see par. 0042). It would have been obvious to one of ordinary skill in the art to mount the antenna of Bahmanyar et al. on the same surface as the electrodes, i.e. on the first flexible surface, as taught by Momose et al., 

Regarding claim 9, Bahmanyar et al. disclose that the interrogator 120 is configured to direct the input electromagnetic signal to the antenna (see par. 0096, interrogator outputs via another antenna 124 electromagnetic input signals to the sensor system 100 which receives them via the antenna and antenna couplings 104).

Regarding claim 11, Bahmanyar et al. disclose that the first interdigitated electrode and the second interdigitated electrode are evenly spaced (see e.g. par. 0065, IDTs are formed as resonators devices with a set pitch of the fingers).

Regarding claim 12, Bahmanyar et al. disclose that the circuit provides the output electromagnetic signal through the antenna using power received from the input electromagnetic signal. (see par. 0100, the device 100 which receives an interrogation signal from another antenna is excited and powered by that signal through its antenna and coupling 104 circuitry).


Regarding claim 14, Bahmanyar et al. disclose a method of measuring subcutaneous pressure, the method comprising: providing an implanted sensor system 100 comprising: a first substrate 110; a second flexible substrate 101; a pressure sensor assembly (102a,102b) mechanically coupled to the first substrate (see Fig. 1 and Fig. 2 and par. 0050), the pressure 
Even though Bahmanyar et al. do disclose that there are antenna couplings 104 that are connected to an antenna (see par. 0094), Bahmanyar et al. do not disclose precisely where the antenna is mechanically mounted and therefore do not disclose the antenna being mechanically coupled to the first substrate. Momose et al. disclose a similarly structured pressure sensor system to that of Bahmanyar et al.; Momose et al. disclose a first substrate 6 and a second substrate 1 having interdigitated pressure sensor traces 2a mounted thereon, and Momose et 

Regarding claim 15, Bahmanyar et al. disclose that the output electromagnetic signal is a backscatter electromagnetic signal (see pars. 0064-0065, describing operation of sensors that receive signal and then emit it back).

Regarding claim 17, Bahmanyar et al. disclose that the interdigitated electrical traces are evenly spaced (see e.g. par. 0065, IDTs are formed as resonators devices with a set pitch of the fingers).

Regarding claim 18, Bahmanyar et al. disclose that the circuit is configured to provide the output electromagnetic signal through the antenna using power received from the input electromagnetic signal. (see par. 0100, the device 100 which receives an interrogation signal from another antenna is excited and powered by that signal through its antenna and coupling 104 circuitry).

Regarding claim 20, Bahmanyar et al. disclose that the first substrate is flexible (see par. 0082, stating that walls of cavity 112 in first substrate are or may be deflectable to some degree).

Claims 6, 13, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bahmanyar et al. (US 2019/0343410) in view of Momose et al. (US 2007/0089525), and further in view of Seaver et al. (US 2015/0265171).

Regarding claims 6, 13 and 19, Bahmanyar et al. do not disclose the input electromagnetic signal being a pulse-width-modulated (PWM) signal. Bahmanyar et al. do disclose that the there may be various circuitry components in the circuit that couples the antenna to the sensors (see par. 0094). Seaver et al. discloses an implantable pressure sensor system that communicates input and output electromagnetic signals to and from a sensor through an antenna, and Seaver et al. teach encoding the signals for communication with the sensor using a PWM signal (par. 0022 and par. 0043). It would have been obvious to one of ordinary skill in the art to use a PWM signal input to and output from the circuitry for a communication signal, as taught by Seaver et al., in the method and systems of Bahmanyar et al., because use of PWM signals is common and widely used for accuracy and quick response time in encoding signals.

Allowable Subject Matter
Claims 3, 10 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL M WEST whose telephone number is (571)272-2139. The examiner can normally be reached M-F 8 am - 5 pm (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL M. WEST/Primary Examiner, Art Unit 2861